

114 HR 2288 RS: To remove the use restrictions on certain land transferred to Rockingham County, Virginia, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 585114th CONGRESS2d SessionH. R. 2288[Report No. 114–313]IN THE SENATE OF THE UNITED STATESDecember 1, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAugust 30, 2016Reported under authority of the order of the Senate of July 14, 2016, by Ms. Murkowski, without amendmentAN ACTTo remove the use restrictions on certain land transferred to Rockingham County, Virginia, and for
			 other purposes.
	
 1.Removal of use restrictionPublic Law 101–479 (104 Stat. 1158) is amended— (1)by striking section 2(d); and
 (2)by adding the following new section at the end:  4.Removal of use restriction (a)The approximately 1-acre portion of the land referred to in section 3 that is used for purposes of a child care center, as authorized by this Act, shall not be subject to the use restriction imposed in the deed referred to in section 3.
 (b)Upon enactment of this section, the Secretary of the Interior shall execute an instrument to carry out subsection (a)..August 30, 2016Reported without amendment